19-2923
     Zheng v. Garland
                                                                              BIA
                                                                      A209 127 618
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of August, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            GUIDO CALABRESI,
11            RICHARD J. SULLIVAN,
12                 Circuit Judges.
13   _____________________________________
14
15   HAI QIN ZHENG,
16            Petitioner,
17
18                      v.                                  19-2923
19                                                          NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Richard Tarzia, Esq., Belle Mead,
26                                      NJ.
27
28   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
29                                      General; Shelley R. Goad,
 1                                Assistant Director; Elizabeth R.
 2                                Chapman, Trial Attorney, Office of
 3                                Immigration Litigation, United
 4                                States Department of Justice,
 5                                Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Hai Qin Zheng, a native and citizen of the

11   People’s Republic of China, seeks review of an August 29,

12   2019, decision of the BIA denying her motion to reopen and

13   terminate her removal proceedings.         In re Hai Qin Zheng, No.

14   A 209 127 618 (B.I.A. Aug. 29, 2019).        We assume the parties’

15   familiarity with the underlying facts and procedural history.

16         We review the BIA’s denial of a motion to reopen for

17   abuse of discretion.       See Zhao Quan Chen v. Gonzales, 492

18   F.3d 153, 154 (2d Cir. 2007).       The BIA abuses its discretion

19   if    its    “decision   provides    no     rational    explanation,

20   inexplicably departs from established policies, is devoid of

21   any   reasoning,   or    contains   only    summary    or   conclusory

22   statements; that is to say, where the Board has acted in an

23   arbitrary or capricious manner.”      Kaur v. BIA, 413 F.3d 232,

24   233-34 (2d Cir. 2005) (internal quotation marks omitted).
                                   2
 1        The BIA did not abuse its discretion here.        Zheng argued

 2   that, under Pereira v. Sessions, 138 S. Ct. 2105, 2114 (2018),

 3   the immigration court lacked jurisdiction over her removal

 4   proceedings because her notice to appear (“NTA”) did not

 5   include the date and time of her initial hearing.          In Pereira,

 6   the Supreme Court held that an NTA that fails to designate

 7   the time or place of an initial hearing in removal proceeding

 8   does not trigger the stop-time rule ending the noncitizen’s

9    period of continuous presence for purposes of cancellation of

10   removal.    138 S. Ct. at 2113–20; see also Niz-Chavez v.

11   Garland, 141 S. Ct. 1474 (2021) (holding that an NTA that

12   omits   statutorily   required    information   is   not    cured   for

13   purposes of the stop-time rule by a subsequent notice that

14   contains the missing information).        Zheng did not apply for

15   cancellation of removal, but instead argues that Pereira also

16   renders such an NTA inadequate to vest jurisdiction in the

17   immigration court.    Zheng’s argument is foreclosed by Banegas

18   Gomez v. Barr, 922 F.3d 101 (2d Cir. 2019), which holds that

19   an NTA that omits the date and time of the hearing is adequate

20   to   vest   jurisdiction   in    the   immigration   court    if    the

21   noncitizen was sent a subsequent hearing notice with the


                                       3
 1   missing information, id. at 110–12.          See also Niz-Chavez, 141

 2   S. Ct. at 1479–84 (like Pereira, addressing only the stop-

 3   time    rule   and   not    questioning     the   immigration   court’s

 4   jurisdiction     over      removal    proceedings   commenced   by   an

 5   incomplete NTA).        Zheng received notice of her hearings and

 6   appeared at them.

 7          For the foregoing reasons, the petition for review is

 8   DENIED.    All pending motions and applications are DENIED and

9    stays VACATED.

10                                        FOR THE COURT:
11                                        Catherine O’Hagan Wolfe,
12                                        Clerk of Court
13




                                           4